Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2020 and September 30, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se and signal per se. The claims do not fall within any statutory category (Step 1: NO of flowchart, see MPEP 2106 (III)) because the claims do not list the steps and structures the mobile application is instructed to perform when executed, and the mobile application does not have a physical or tangible form (see MPEP 2106.03(I and II)). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “mobile application”, “user interface”, and “input device” in relation to each other and the “mobile device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11-12, 15, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 4-5, the limitation “the mobile application or the user interface is configured to…” is indefinite. It is unclear how the mobile application and the user interface is separate when the user interface is a part of the mobile application, as shown in claim 1, “the mobile application comprising a user interface”. For the purpose of advancing prosecution, the examiner assumes the user interface is configured. 
For claim 11, the limitation “commonly-used commands or functions” is indefinite. It is unclear what and how the commands/functions are considered “commonly-used”. For the purpose of advancing prosecution, the examiner assumes the commonly-used commands/functions are the commands/functions “within the single finger accessibility zone for controlling operations of the portable ultrasound probe”.
For claim 12, the limitation “non-commonly-used commands or functions” is indefinite. It is unclear what and how the commands/functions are considered “non-commonly-used”. It is also unclear if the command/functions performed outside of the zone can be performed using the same finger as inside of the zone, using a different single finger, or using multiple fingers. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation.  
Claim 15 recites the limitation "the access" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes “the access” is referring to “the single finger accessibility zone” from claim 11.
For claim 17, the limitation “wherein the text, symbols, icons, or a combination thereof are at least partly overlaid with an image, after the user activate the access via an input device” is indefinite. It is unclear if the user selects one “text, symbols, icons, or a combination thereof” in order for the same selected “text, symbols, icons, or a combination thereof” to be overlaid with an image, or if the user selects one “text, symbols, icons, or a combination thereof” in order for different “text, symbols, icons, or a combination thereof” to be overlaid with an image. It is also unclear whether or not the image is displayed on the mobile device and/or the input device is a part of the mobile device. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation. 
For claim 21, the limitation “an IMU sensor” is indefinite. It is unclear what an IMU sensor is. For the purpose of advancing prosecution, the examiner assumes the IMU sensor is an inertial measurement unit sensor, as disclosed in the applicant’s specification (see para. 033). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190038260 A1, published February 7, 2019 with a priority date of February 6, 2017), hereinafter referred to as Lee. 
Regarding claim 1, Lee teaches a portable ultrasound imaging system for thumb-dominant operations comprising:
a) a portable ultrasound probe, wherein the portable ultrasound probe is configured to be operable using a first hand of a user (Fig. 5 and 11, probe 600); 
b) a mobile device (Fig. 5, electronic device 400) comprising a mobile application installed thereon (Fig. 1 and 3; see para. 0102 – “…a program module 310 (e.g., the program 140) [computer program] can include an OS [operating system] for controlling a resource relating to an electronic device (e.g., the electronic device 101) [mobile device] and/or various applications (e.g., the application program 147) [mobile application] running on the OS.”), 
the mobile application comprising a user interface (Fig. 37; see para. 0425 – “As illustrated in a screen 3710, in the state in which the user grasps the electronic device, buttons corresponding to main functions or menus may be disposed and provided within a range within which the control by a user's thumb is possible [user interface]. The user may select a button or switch a screen through the one-finger interaction.”), 
the mobile application configured to be operable using a second hand of the user while the user operates the portable ultrasound probe with the first hand (Fig. 11, probe 600 in one hand and first electronic device 400 (with mobile application on mobile device) in the other hand); and 
c) a direct electronic communication between the portable ultrasound probe and the mobile device, the direct electronic communication configured to allow a user to control an operation of the portable ultrasound probe for imaging via user interaction with the user interface (Fig. 5; see para. 0133 – “FIG. 5 illustrates the first electronic device 400 as an example and the connection between the first electronic device 400 [mobile device] and the probe based on wireless communication as an example.”).
Furthermore, regarding claim 2, Lee further teaches wherein the portable ultrasound probe is configured to be operable using only the first hand of the user (Fig. 11, probe 600 in one hand and first electronic device 400 (mobile device) in the other hand). 
Furthermore, regarding claim 3, Lee further teaches wherein the first hand is a dominant hand or a non-dominant hand of the user (Fig. 11, probe 600 in one hand and first electronic device 400 (mobile device) in the other hand).
Furthermore, regarding claim 4, Lee further teaches wherein the mobile application or the user interface is configured to be operable using only the second hand of the user (Fig. 11, probe 600 in one hand and first electronic device 400 (mobile device) in the other hand).
Furthermore, regarding claim 5, Lee further teaches wherein the mobile application or the user interface is configured to be operable using only one finger of the second hand of the user (Fig. 11, probe 600 in one hand and first electronic device 400 (mobile device) in the other hand).
Furthermore, regarding claim 6, Lee further teaches wherein the second hand is a dominant hand or a non-dominant hand of the user (Fig. 11, probe 600 in one hand and first electronic device 400 (mobile device) in the other hand).
Furthermore, regarding claim 7, Lee further teaches wherein the mobile device comprises an input device, the input device configured to allow user interaction with the user interface of the mobile application (Fig. 6, first electronic device 400 (mobile device) with user input unit 620 (input device); see para. 0149 – “The user input unit 620 may generate input data for controlling the operation of the electronic device 400 in response to user input.”).  
Furthermore, regarding claim 8, Lee further teaches wherein the input device is a touch screen (Fig. 6; see para. 0150 – “The touch screen 630 may provide an input/output interface between the electronic device 400 [mobile device] and the user, transfer a user's touch input to the electronic device 400, and serve as a medium that shows an output from the electronic device 400 to the user.”). 
Furthermore, regarding claim 9, Lee further teaches wherein the user interaction with the user interface via the input device comprises: a swipe, a tap, a press, a press and hold, a drag, a scrub, a scroll, a pinch, a zoom, a circling, a contouring, a crossing, or a combination thereof (see para. 0238 – “…when the electronic device (for example, the first electronic device 400 [mobile device] or the second electronic device 500) detects particular user input (for example, long press, swipe, or flick) while an ultrasound image is displayed…”). 
Furthermore, regarding claim 10, Lee further teaches wherein the user interface comprises a single finger accessibility zone (Fig. 37; see para. 0425 – “As illustrated in a screen 3710, in the state in which the user grasps the electronic device, buttons corresponding to main functions or menus may be disposed and provided within a range within which the control by a user's thumb is possible [single finger accessibility zone]. The user may select a button or switch a screen through the one-finger interaction.”). 
Furthermore, regarding claim 11, Lee further teaches wherein the user interface comprises access to one or more commonly-used commands or functions within the single finger accessibility zone for controlling operations of the portable ultrasound probe (Fig. 37; see para. 0425 – “As illustrated in a screen 3710, in the state in which the user grasps the electronic device, buttons corresponding to main functions or menus may be disposed and provided within a range within which the control by a user's thumb is possible [single finger accessibility zone]. The user may select a button or switch a screen through the one-finger interaction.”).
Furthermore, regarding claim 12, Lee further teaches wherein the user interface comprises access to one or more non-commonly-used commands or functions outside of the single finger accessibility zone for controlling operations of the portable ultrasound probe (Fig. 37; see para. 0425 – “As illustrated in a screen 3710, in the state in which the user grasps the electronic device, buttons corresponding to main functions or menus may be disposed and provided within a range within which the control by a user's thumb is possible [single finger accessibility zone]. The user may select a button or switch a screen through the one-finger interaction.”).
Furthermore, regarding claim 13, Lee further teaches wherein the single finger accessibility zone is scaled based on size of the user's hand, size of the mobile device, size of the input device, display size of the mobile application, display size of the user interface, or a combination thereof (Fig. 37; see para. 0425 – “As illustrated in a screen 3710, in the state in which the user grasps the electronic device, buttons corresponding to main functions or menus may be disposed and provided within a range within which the control by a user's thumb is possible [single finger accessibility zone]. The user may select a button or switch a screen through the one-finger interaction.”).
Furthermore, regarding claim 14, Lee further teaches wherein the single finger accessibility zone comprises an image display region and a control region (Fig. 37; see para. 0425 – “As illustrated in a screen 3710, in the state in which the user grasps the electronic device, buttons corresponding to main functions or menus [control region] may be disposed and provided within a range within which the control by a user's thumb is possible [single finger accessibility zone]. The user may select a button or switch a screen through the one-finger interaction.”; see para. 0427 – “…as illustrated in a screen 3720, the electronic device may provide an ultrasound diagnosis screen [image display region], a video call screen, main menus, sub menus, or a screen switching effect [control region]…”).
Furthermore, regarding claim 15, Lee further teaches wherein the access comprises text, symbols, icons, or a combination thereof displayed within or outside of the image display region (Fig. 37; see para. 0427 – “…as illustrated in a screen 3720, the electronic device may provide an ultrasound diagnosis screen [image display region], a video call screen, main menus, sub menus, or a screen switching effect [control region with text/icons]…”).
Furthermore, regarding claim 16, Lee further teaches wherein the control region comprises an imaging toolbar, an imaging mode selector, an imaging preset button, an access to image processing, or a combination thereof (Fig. 37; see para. 0427 – “…as illustrated in a screen 3730, the user may conveniently perform mode switching within a menu area [control region with different imaging modes] through the one-finger interaction (for example, swipe) in a menu area.”). 
Furthermore, regarding claim 17, Lee further teaches wherein the text, symbols, icons, or a combination thereof are at least partly overlaid with an image, after the user activate the access via an input device (Fig. 37, different imaging modes/functions selected to be overlaid on ultrasound image; see para. 0435 – “Measure 3915 may indicate a tool menu for lesion measurement and record, Caliper 3920 may indicate a tool menu for lesion measurement and temporary measurement, Annotate 3925 may indicate a tool menu for inputting text, an indicator, or a marker (for example, BodyMarker) to the image, and Text 3930 may indicate a tool menu for inputting text to the image.”).
Furthermore, regarding claim 18, Lee further teaches wherein the portable ultrasound probe comprises a communication interface that is configured to allow the direct electronic communication between the portable ultrasound probe and the mobile device (Fig. 5-6; see para. 0168 – “…the electronic device 400 according to various embodiments of the present disclosure may include…a first communication circuit (for example, the wireless communication unit 610 and the interface unit 660) for connecting to the probe 600…”; see para. 0359 – “…the electronic device 400 and the probe 600 may be connected to each other on the basis of wired communication or wireless communication.” Where the mobile device and the probe both inherently have communication interfaces in order to allow for direct electronic communication between each other).
Furthermore, regarding claim 19, Lee further teaches wherein the mobile device comprises a second communication interface that is configured to allow the direct electronic communication between the portable ultrasound probe and the mobile device (Fig. 5-6; see para. 0168 – “…the electronic device 400 according to various embodiments of the present disclosure may include…a first communication circuit (for example, the wireless communication unit 610 and the interface unit 660) for connecting to the probe 600…”; see para. 0359 – “…the electronic device 400 and the probe 600 may be connected to each other on the basis of wired communication or wireless communication.” Where the mobile device and the probe both inherently have communication interfaces in order to allow for direct electronic communication between each other).
Furthermore, regarding claim 20, Lee further teaches wherein the direct electronic communication between the portable ultrasound probe and the mobile device is wired or wireless (Fig. 5; see para. 0133 – “FIG. 5 illustrates the first electronic device 400 as an example and the connection between the first electronic device 400 and the probe based on wireless communication as an example.”). 
Furthermore, regarding claim 21, Lee further teaches wherein the portable ultrasound probe comprises an ultrasound transducer (see para. 0140 – “The probe 600 may radiate, for example, an ultrasound signal generated from a transducer to a target…”), an IMU sensor, a pressure sensor, a force sensor, a unit for probe control, or a combination thereof.
Furthermore, regarding claim 22, Lee further teaches wherein the portable ultrasound probe, the mobile device, or both are configured to provide signals regarding operating conditions of the system, the signals comprising haptic signals, audio signals, visual signals, or a combination thereof (Fig. 6, audio processor 640 and display 631 of electronic device 400 (mobile device); Fig. 2; see para. 0099 – “The motor 298 may convert an electric signal into a mechanical vibration, and may generate a vibration or haptic effect.”). 
Furthermore, regarding claim 23, Lee further teaches wherein the portable ultrasound probe comprises one or more of: a haptic feedback actuator, a speaker, a LED (see para. 0141 – “…the probe 600 may operate to output lighting through an included output unit (for example, an LED or an infrared ray as a light emission device).”), or a combination thereof.
Furthermore, regarding claim 24, Lee further teaches wherein the portable ultrasound probe, the mobile device, or both are configured to record user voice annotation (Fig. 6; see para. 0155 – “The microphone 643 [of electronic device 400 (mobile device)] may receive an external sound signal and process the sound signal into electric voice data.”).
Furthermore, regarding claim 26, Lee further teaches wherein the portable ultrasound probe, the mobile device, or both are configured to provide a user interface allowing a user to select one or more texts from a list of pre-populated texts (Fig. 37; see para. 0427 – “…as illustrated in a screen 3730, the user may conveniently perform mode switching within a menu area [of different imaging modes] through the one-finger interaction (for example, swipe) in a menu area.”).

Regarding claim 27, Lee teaches a computer-implemented system (Fig. 1 and 5; see para. 0069 – “The memory 130 may include a computer-readable recording medium having a program recorded therein to perform the method according to various embodiment by the processor 120.”) comprising: 
a mobile device (Fig. 1, electronic device 101) comprising: 
at least one processor (Fig. 1, processor 120; see para. 0117 – “At least part of the program module 310 can be implemented (e.g., executed) by the processor (e.g., the processor 210). At least part of the program module 310 can include a module, a program, a routine, a set of instructions, or a process for executing one or more functions.”),
an operating system configured to perform executable instructions (Fig. 1 and 3; see para. 0102 – “…a program module 310 (e.g., the program 140) can include an OS [operating system] for controlling a resource relating to an electronic device (e.g., the electronic device 101) and/or various applications (e.g., the application program 147) running on the OS.”), 
a memory (Fig. 1, memory 130), and 
a computer program including instructions executable by the mobile device to create a mobile application (Fig. 1 and 3; see para. 0102 – “…a program module 310 (e.g., the program 140) [computer program] can include an OS [operating system] for controlling a resource relating to an electronic device (e.g., the electronic device 101) [mobile device] and/or various applications (e.g., the application program 147) [mobile application] running on the OS.”) 
configured to be operable using a single hand of a user (Fig. 37; see para. 0425 – “As illustrated in a screen 3710, in the state in which the user grasps the electronic device, buttons corresponding to main functions or menus may be disposed and provided within a range within which the control by a user's thumb is possible. The user may select a button or switch a screen through the one-finger interaction.”), 
the mobile application (Fig. 1, application program 147) comprising:
a) a direct electronic communication to a portable ultrasound probe (Fig. 5; see para. 0133 – “FIG. 5 illustrates the first electronic device 400 as an example and the connection between the first electronic device 400 [mobile device] and the probe based on wireless communication as an example.”); and 
b) a user interface allowing a user to select one or more commands or functions thereby controlling operations of the portable ultrasound probe via the direct electronic communication (Fig. 37; see para. 0425 – “As illustrated in a screen 3710, in the state in which the user grasps the electronic device, buttons corresponding to main functions or menus may be disposed and provided within a range within which the control by a user's thumb is possible [user interface]. The user may select a button or switch a screen through the one-finger interaction.”);
wherein the user interface comprises a single finger accessibility zone that is scaled based on size of the user's hand, size of the mobile device, size of the input device, display size of the mobile application, display size of the user interface, or a combination thereof (Fig. 37; see para. 0425 – “As illustrated in a screen 3710, in the state in which the user grasps the electronic device, buttons corresponding to main functions or menus may be disposed and provided within a range within which the control by a user's thumb is possible [single finger accessibility zone]. The user may select a button or switch a screen through the one-finger interaction.”).
Furthermore, regarding claim 28, Lee further teaches wherein the one or more commands or functions comprises: 
a) using one or more preset imaging parameters for imaging a specific tissue or organ of a patient; 
b) selecting an imaging mode (Fig. 37; see para. 0427 – “…as illustrated in a screen 3730, the user may conveniently perform mode switching within a menu area [of different imaging modes] through the one-finger interaction (for example, swipe) in a menu area.”); 
c) selecting an equalizer setting; 
d) acquiring an image or a video; 
e) accessing a previously acquired image or video; 
f) accessing an image post-processing application; 
g) setting a focal point; 
h) adjusting ultrasonic pressure level, brightness level of an image, or contrast of an image; 
i) activating a Doppler overlay (Fig. 37; see para. 0435 – “…C 3830 may indicate a mode for displaying in color a blood flow pattern in a Region Of Interest (ROI) within the 2D image…”); 
j) displaying guidance instruction for moving the portable ultrasound probe; 
k) displaying real-time orientation of the portable ultrasound probe; 
l) changing a magnification of an image displayed at the mobile device or an image to be acquired; or 
m) a combination thereof.

Regarding claim 29, Lee teaches a computer-implemented system (Fig. 1 and 5; see para. 0069 – “The memory 130 may include a computer-readable recording medium having a program recorded therein to perform the method according to various embodiment by the processor 120.”) comprising: 
a mobile device (Fig. 1, electronic device 101) comprising: 
at least one processor (Fig. 1, processor 120; see para. 0117 – “At least part of the program module 310 can be implemented (e.g., executed) by the processor (e.g., the processor 210). At least part of the program module 310 can include a module, a program, a routine, a set of instructions, or a process for executing one or more functions.”),
an operating system configured to perform executable instructions (Fig. 1 and 3; see para. 0102 – “…a program module 310 (e.g., the program 140) can include an OS [operating system] for controlling a resource relating to an electronic device (e.g., the electronic device 101) and/or various applications (e.g., the application program 147) running on the OS.”), 
a memory (Fig. 1, memory 130), and 
a computer program including instructions executable by the mobile device to create a mobile application (Fig. 1 and 3; see para. 0102 – “…a program module 310 (e.g., the program 140) [computer program] can include an OS [operating system] for controlling a resource relating to an electronic device (e.g., the electronic device 101) [mobile device] and/or various applications (e.g., the application program 147) [mobile application] running on the OS.”) 
configured to be operable using a single hand of a user (Fig. 37; see para. 0425 – “As illustrated in a screen 3710, in the state in which the user grasps the electronic device, buttons corresponding to main functions or menus may be disposed and provided within a range within which the control by a user's thumb is possible. The user may select a button or switch a screen through the one-finger interaction.”), 
the mobile application (Fig. 1, application program 147) comprising:
a) a direct electronic communication to a portable ultrasound probe (Fig. 5; see para. 0133 – “FIG. 5 illustrates the first electronic device 400 as an example and the connection between the first electronic device 400 [mobile device] and the probe based on wireless communication as an example.”); and 
b) a user interface allowing a user to select one or more commands or functions thereby controlling operations of the portable ultrasound probe via the direct electronic communication (Fig. 37; see para. 0425 – “As illustrated in a screen 3710, in the state in which the user grasps the electronic device, buttons corresponding to main functions or menus may be disposed and provided within a range within which the control by a user's thumb is possible [user interface]. The user may select a button or switch a screen through the one-finger interaction.”), 
wherein the one or more commands or functions comprises: 
i) displaying guidance instruction for moving the portable ultrasound probe (see para. 0202 – “…the first electronic device 400 may operate to output a direction indicator for moving the location of the probe 600 based on at least one of an affected part photographing screen and the probe 600.”); and
ii) displaying real-time orientation of the portable ultrasound probe (see para. 0276 – “Referring to FIGS. 18A and 18B, the first electronic device 400 may be connected to the probe 600 and may display a control image of the probe 600 obtained by photographing the control of the probe 600 in real time through the camera (for example, the camera module 670 or the rear camera) of the first electronic device 400 on the basis of various GUIs.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cho et al. (US 20150065881 A1, published March 5, 2015), hereinafter referred to as Cho. 
Regarding claim 25, Lee teaches all of the elements disclosed in claim 24 above.
Lee teaches where the mobile device has a microphone (Fig. 6; see para. 0155 – “The microphone 643 [of electronic device 400 (mobile device)] may receive an external sound signal and process the sound signal into electric voice data.”), but does not explicitly teach where the probe has a microphone.
Whereas, Cho, in same field of endeavor, teaches wherein the portable ultrasound probe comprises a microphone (Fig. 4, ultrasound probe 200 with a microphone 208). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a probe, as disclosed in Lee, by having a probe with a microphone, as disclosed in Cho. One of ordinary skill in the art would have been motivated to make this modification in order to sense sound from the patient or the user (see para. 0086), and to acquire voice data of the user recording status of the patient and a diagnosis (see para. 0099), as taught in Cho. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stolka et al. (U S20160113724 A1, published April 28, 2016) discloses where the ultrasound probe includes a feedback device, where the feedback device may be a haptic feedback device, indicator LEDs, or a speaker. 
Chou et al. (US 20200015876 A1, published January 16, 2020 with a priority date of October 11, 2017) discloses a catheter with a haptic transducer, a LED light source, a speaker, or a combination of these. 
Duckworth et al. (US 20100022882 A1, published January 28, 2010) discloses an ultrasound imaging system using voice data to annotate an image. 
Wilcox et al. (US 20070078340 A1, published April 5, 2007) discloses where motions imparted to the transducer by the sonographer and are interpreted by data stored in a memory of the processor as command or control signals for the workstation, such as changing imaging parameters, selecting measurement tools, and recording voice annotation. 
Raju et al. (US 20190269386 A1, published September 5, 2019 with a priority date of November 9, 2017) discloses the user holding the ultrasound probe against the skin of the patient with one hand while holding the display and user control device with the other hand.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793